460 F.2d 1066
Rudy GONZALES, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 30918.
United States Court of Appeals,Fifth Circuit.
May 31, 1972.

D. Michael Worley, Lubbock, Tex., for petitioner-appellant.
Allo B. Craw, Jr., Gilbert J. Pena, Asst. Atty. Gen. of Texas, Austin, Tex., for respondent-appellee.
Before COLEMAN, SIMPSON and RONEY, Circuit Judges.
ORDER IN COMPLIANCE WITH DECISION OF THE SUPREME COURT
PER CURIAM:


1
In this case the United States District Court for the Northern District of Texas denied habeas corpus relief to Rudy Gonzales, petitioner-appellant.


2
On June 21, 1971, this Court affirmed the judgment of the District Court, 445 F.2d 1202.


3
On April 17, 1972, the Supreme Court granted certiorari and reversed the judgment of this court, 405 U.S. 1052, 92 S. Ct. 1503, 31 L. Ed. 2d 787.


4
Therefore, in compliance with the mandate of the Supreme Court, it is


5
Ordered that the judgment of the United States District Court for the Northern District of Texas denying habeas corpus relief to the petitioner-appellant, Rudy Gonzales, is hereby reversed.


6
Further ordered that the case is remanded to said Court with directions to grant appropriate habeas corpus relief to the said Rudy Gonzales, that is, the State of Texas is to be ordered to release the said petitioner unless it elects to re-try him within a reasonable time on the murder charge here involved.